Citation Nr: 0407929	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to additional accrued benefits due and unpaid 
to the veteran at the time of death.  

2.  Entitlement to non-service-connected death pension 
benefits.  

3.  Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1950 
to September 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The appellant submitted a letter listing 11 items as issues.  
Some of the items, such as Dependency and Indemnity 
Compensation (DIC), funeral and burial benefits are 
encompassed in the issue of entitlement to service connection 
for the cause of the veteran's death, because service 
connection for the cause of the veteran's death is the 
underlying finding required for these benefits.  Other 
issues, such as care by private hospitals, are beyond the 
purview of VA.  Also, unless there is a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Consequently, after reviewing the 
appellant's list of issues, the Board concludes that the 
issues properly before it are as listed on the first page.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In February 2002, the RO denied service connection for the 
cause of the veteran's death.  In June 2002, the RO received 
a notice of disagreement in which the appellant specifically 
disagreed with the denial of DIC benefits.  In July 2002, the 
RO issued a Statement of the Case (SOC) on the other issues, 
without mention of service connection for the cause of the 
veteran's death or DIC.  In the September 2002 substantive 
appeal, responding to the July 2002 SOC, the appellant 
claimed compensation, as well as funeral and burial expenses.  
In December 2002, the RO issued a Supplemental Statement of 
the Case (SSOC), which included the issue of entitlement to 
DIC.  This new issue must be addressed in a SOC, not an SSOC.  
38 C.F.R. § 19.31 (2002, 2003).  See also 38 C.F.R. §§ 19.29, 
19.30 (2002, 2003).  This violation clearly confused the 
appellant, who sent to the Board what would otherwise have 
been a timely substantive appeal.  In effect, the appellant 
was not given a SOC in response to her notice of 
disagreement.  Where a claimant files a notice of 
disagreement and the RO has not issued a SOC, the issue must 
be Remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Moreover, the issue denied was entitlement 
to service connection for the cause of the veteran's death 
and review of the record shows that her disagreement is 
broader than DIC entitlement, and actually encompasses 
entitlement to service connection for the cause of the 
veteran's death.  Thus, the case requires a SOC on the issue 
of entitlement to service connection for the cause of the 
veteran's death.  

The appellant submitted two receipts for payments toward the 
veteran's funeral and burial.  Both were dated in September 
2001, one was for $500 and the other for $550.  The appellant 
later submitted a copy of a check, dated in November, paying 
$1,000 toward the funeral expenses.  $500, $550 and $1,000 
total to $2,050.  For some undetermined reason, the RO listed 
the funeral expenses as $1,500, apparently missing the 
payment of $550.  The RO should ask the appellant if she paid 
anything more toward the funeral bill and then calculate 
income using all funeral and burial expense payments.  

The veteran's original claim listed his gross monthly income 
as $896 and the appellant's income as $590, both amounts from 
Social Security benefits.  Subsequent information from the 
appellant and Social Security Administration (SSA) shows that 
$50 a month was deducted from her payments for medical 
insurance premiums.  The file does not show how much was 
taken from the veteran's Social Security benefits for medical 
insurance premiums.  Since this is a matter of Federal 
records, VCAA requires the RO to determine the amount of 
these unreimbursed medical costs.   

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent Court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  Ask the appellant for evidence that 
she paid the entire funeral bill.  If she 
does not supply such evidence, calculate 
income using the funeral expense figure 
of $2,050.  

3.  It has been established that the cost 
of medical insurance, for the appellant, 
was $50 monthly.  Determine from the 
appellant and/or SSA, the amount SSA 
deducted from the veteran's payments for 
his medical insurance.  Then calculate 
income using the unreimbursed medical 
expense of medical insurance.  

4.  The RO should readjudicate the claims 
for additional accrued benefits due and 
unpaid to the veteran at the time of 
death, and for entitlement to non-
service-connected death pension benefits.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

5.  The RO should readjudicate the claim 
for service connection for the cause of 
the veteran's death.  If entitlement to 
service connection for the cause of the 
veteran's death remains denied, the 
appellant should be provided a SOC on the 
issue of entitlement to service connection 
for the cause of the veteran's death.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



